Case 2:20-cv-03380-SDW-LDW Document 23 Filed 12/10/20 Page 1 of 3 PageID: 579




                        UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

            Chambers of                                       Martin Luther King Federal Building
      Leda Dunn Wettre                                                 & U.S. Courthouse
    United States Magistrate Judge                                      50 Walnut Street
                                                                       Newark, NJ 07101
                                                                         (973) 645-3574

                                            December 10, 2020

To:     All counsel and parties of record

                                     LETTER OPINION AND ORDER

                  RE:     Antonio Crincoli v. Geico Insurance Company, et al.
                          Civil Action No. 20-3380 (SDW) (LDW)

Dear Counsel:

       Before the Court is plaintiff Antonio Crincoli’s Motion to Amend the Complaint. (ECF
No. 20). Defendant Lyft, Inc. (“Lyft”) opposes the motion.

        The Complaint, filed in state court in September 2019 before the action was removed to
this Court, alleges that plaintiff was injured in a motor vehicle accident while a pedestrian in Jersey
City, New Jersey. (Compl., ECF No. 1-1). Lyft was named as a defendant on the basis that the
unknown driver who allegedly struck plaintiff with his/her vehicle was a Lyft driver. (Id).
After the matter was removed to this Court, plaintiff filed the instant motion for leave to file an
amended complaint to: (1) correct the date of the alleged incident and; (2) supplement the factual
allegations supporting plaintiff’s claims. In its opposition, defendant Lyft argues, inter alia, that
the proposed amended complaint fails on futility grounds.1

        The standard under which this motion is to be assessed is well-settled. Federal Rule of
Civil Procedure 15(a)(2) provides that a court should “freely give leave [to amend] when justice
so requires.” The ultimate decision to grant or deny leave to amend is a matter committed to the
Court’s discretion. See, e.g., Zenith Radio Corp. v. Hazeltine Research, Inc., 401 U.S. 321, 330
(1970). The Court should exercise its discretion to grant leave to amend under Rule 15(a)(2)
absent “undue delay, bad faith or dilatory motive on the part of the movant, repeated failure to cure
deficiencies by amendments previously allowed, undue prejudice to the opposing party by virtue
of allowance of the amendment, [or] futility of amendment.” Foman v. Davis, 371 U.S. 178, 182
(1962).




1
      Although the opposition papers contend plaintiff’s certification in support of his motion
was procedurally improper, any purported improprieties are irrelevant to the Court’s analysis,
which will focus on the proposed amended complaint.
Case 2:20-cv-03380-SDW-LDW Document 23 Filed 12/10/20 Page 2 of 3 PageID: 580




         Defendant Lyft contends that the proposed amended complaint does not sufficiently allege
that the unknown driver was an agent of Lyft, rendering the proposed negligence claim against it
futile. The Court disagrees. A proposed amendment is futile if it would fail to state a claim upon
which relief could be granted, in accordance with “the same standard of legal sufficiency as applies
under Rule 12(b)(6).” Shane v. Fauver, 213 F.3d 113, 115 (3d Cir. 2000). Accordingly, the
claim “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is
plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007)). The proposed amended complaint states that “at the time
of the impact, plaintiff observed the vehicle to be a light-colored sedan with an UBER and LYFT
sign present in the windshield of the vehicle” and that, upon information and belief, the unknown
driver was operating the vehicle with permission of Lyft and defendant Uber Technologies, Inc.
(Proposed Am. Compl. ¶¶ 2-3, ECF No. 20-8). The facts set forth in the proposed amended
complaint, accepted as true as required, and viewed through the prism of notice pleading standards,
sufficiently and plausibly support the allegation that the driver was operating as an agent of Lyft.
See Iqbal, 556 U.S. at 678 (a claim has facial plausibility “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged”) (citing Twombly, 550 U.S. at 556). The factual allegations – including the assertion that
the vehicle had a Lyft sign in the windshield – give rise to the reasonable inference that the driver
of the car was acting as an agent of Lyft at the time of the accident. See id. at 662 (determining
plausibility “a context-specific task that requires the reviewing court to draw on its judicial
experience and common sense”). Although Lyft argues more detail is necessary to state a claim
(for instance, allegations as to the identity of the driver, the make of the vehicle and the details of
the license plate), such level of specificity in order to state a claim for agency as to Lyft is not
required by Federal Rule of Civil Procedure 8(a)(2), which requires “a short and plain statement
of the claim showing that the pleader is entitled to relief.” Plaintiff should be entitled to seek
through discovery the further details that Lyft argues should be alleged to establish an agency
relationship in fact existed. The proposed amendment is not futile.

         Defendant further argues that leave to amend should be denied because of plaintiff’s undue
delay in seeking to supplement his factual allegations. Delay alone does not constitute grounds
for denying leave to amend, and delay only becomes “undue” when it places an unwarranted
burden on the court or when the plaintiff has had previous opportunities to amend. See Bjorgung
v. Whitetail Resort, LP, 550 F.3d 263, 266 (3d Cir. 2008). Here, plaintiff seeks to amend his
complaint for the first time – in part to correct the date of the accident – and before the Court has
set an initial scheduling conference. The case is in its infancy, defendants will suffer no prejudice
in letting plaintiff supplement his factual allegations, and there is nothing to show that plaintiff’s
delay was undue such that leave to amend should be denied.




                                                  2
Case 2:20-cv-03380-SDW-LDW Document 23 Filed 12/10/20 Page 3 of 3 PageID: 581




                                     CONCLUSION

       For the reasons above, plaintiff’s motion for leave to file an amended complaint is
GRANTED. Plaintiff shall file an amended complaint within five days of this Order. The
Clerk of the Court shall terminate the motion at ECF No. 20.

                                            s/ Leda Dunn Wettre
                                          Hon. Leda Dunn Wettre
                                          United States Magistrate Judge
Orig: Clerk
cc:   Hon. Susan D. Wigenton, U.S.D.J.
      Counsel of Record




                                            3
